Appeal from an order of the Supreme Court at Special Term, entered April 14, 1971 in Schenectady County, which set aside a settlement agreed upon at a pretrial conference and restored the action to the General Trial Calendar. Stipulations of settlement, which do much to alleviate overburdened court calendars, are favored by the courts and will not be set aside absent a showing of such good cause as would invalidate a contract (Schweber v. Berger, 27 A D 2d 840; Hegeman v. Conrad, 1 A D 2d 788). No such basis has been demonstrated here. There is no proof of mutual mistake of a material fact (ef. Wilson v. Shorewood Realty Corp., 101 N. Y. S. 2d 68, 70-71) and the mistaken impression gained by one party as to the ability of his adversary or adversaries to pay, in the absence of misrepresentation by such other party or parties, is no ground for rescinding the settlement (Graham v. Meyer, 99 N. Y. 611). The question of whether respondent’s application was in proper form was not raised by the parties and was not passed upon here. Order reversed, on the law and the facts, and motion denied, without costs. Herlihy, P. J., Reynolds, Greenblott, Cooke and Simons, JJ., concur.